Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 20 September 2020, in which claims 1, 11, 15 have been amended, claim 6 has been cancelled, and new claim 30 has been added, is acknowledged.
Claims 1-5, 7-15 and 26-30 are pending in the instant application.
Claims 2, 10, 12-14, 26-29 are withdrawn as being drawn to a non-elected invention.
Claims 1, 3-5, 7-9, 11, 15 and 30 are examined herein.
Response to arguments of 20 September 2020
In view of Applicant’s amendment of 20 September 2020, the objection to the Specification is herein withdrawn. Applicant has corrected the Figure number.
In view of Applicant’s amendment of 20 September 2020, the objection to claims 2, 10, 12-14, 26-29 is herein withdrawn. The status identifiers have been corrected.
In view of Applicant’s amendment of 20 September 2020, the rejection of claims 1, 3-9, 11 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted the recitation “subject suspected to have AD” from independent claim 1.
In view of Applicant’s amendment of 20 September 2020, the rejection of claims 1, 3-9, 11 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted the text”reducing development of mild cognitive impairment and/or learning disorders and/or memory disorders in a subject suffering from AD” from independent claim 1.

In view of Applicant’s amendment of 20 September 2020, the rejection of claims 1, 3-9, 11 and 15 under 35 U.S.C. 112, first paragraph, lack of enablement for the claimed prevention of Alzheimer’s disease in a subject, is herein withdrawn. Applicant has deleted the term “preventing” [Alzheimer’s disease] from independent claim 1. 
 	On 20 September 2020, Applicant has amended independent claim 1 to be drawn to a method of treating Alzheimer's disease (AD) in a subject in need thereof, comprising administering a therapeutically effective amount of a beta-2 nicotinic acetylcholine receptor (nAChR) antagonist and/or beta-2 nAChR negative allosteric modulator (NAM) to the subject, wherein said beta-2 nAChR antagonist and/or beta-2 nAChR NAM reduces acetylcholine signaling through at least one beta-2-containing nAChR selected from the group consisting of: alpha-2 alpha-5 beta-2, alpha-2 beta-2, alpha-3 beta-2, alpha-4 beta-2, alpha-6 beta-2, alpha-3 alpha-5 beta-2, alpha-3 alpha-6 beta-2, alpha-4 alpha-5 beta-2, alpha-4 beta- 2 beta-3, and alpha-5 alpha-6 beta-2.
Applicant argues (Remarks of 20 September 2020, page 9) against the rejection of claims 1, 3, 4, 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Wu (US 2013/0231290); and against the rejection of claims 1, 3-9, 11 and 15 under 35 U.S.C. 103 over Wu. Applicant argues that Wu only proposes agents that antagonize  nAChR specifically, not the agents now claimed. Applicant’s amendment of 20 September 2020 necessitated the following new rejections and objection below.

Claim objection
Claim 15 is objected to because the text “said antagonists or NAMs are” should read --said antagonist or NAM is--. That is because claim 1 recites a beta-2 nAChR antagonist and/or NAM being administered in the method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	 Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 is drawn to the method of claim 1, wherein the mild cognitive impairment and/or learning disorders and/or memory disorders are correlated to a neurodegeneration; yet claim 1, as amended, does not recite mild cognitive impairment and/or learning disorders and/or memory disorders; as such there is lack of antecedent basis for the recitation “the mild cognitive impairment and/or learning disorders and/or memory disorders” of claim 3, in claim 1.
Further, claim 4 depends on claim 3.


Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, as amended on 20 September 2020, is drawn to a method of treating Alzheimer's disease (AD) in a subject in need thereof, comprising administering a therapeutically effective amount of a beta-2 nicotinic acetylcholine receptor (nAChR) antagonist and/or beta-2 nAChR negative allosteric modulator (NAM) to the subject, wherein said beta-2 nAChR antagonist and/or beta-2 nAChR NAM reduces acetylcholine signaling through at least one beta-2-containing nAChR selected from the group consisting of: alpha-2 alpha-5 beta-2, alpha-2 beta-2, alpha-3 beta-2, alpha-4 beta-2, alpha-6 beta-2, alpha-3 alpha-5 beta-2, alpha-3 alpha-6 beta-2, alpha-4 alpha-5 beta-2, alpha-4 beta- 2 beta-3, and alpha-5 alpha-6 beta-2.
Claim 11 is drawn to the method of claim 1, wherein said beta-2 nAChR antagonist is selected from the group consisting of Dihydro-beta-erythroidine, Erysodine, (-)-7-methyl-2-exo-[3 '-(6-[18Flfluoropyridin-2- yl)-5'-pyridinyl 1-7-azabicyclo[2.2.1]heptane, 2-fluoro-3-(4-nitro- phenyl)deschloroepibatidine, Coclaurine, Mecamylamine, and Tubocurarine.
The Specification (page 11, last paragraph, page 12, first paragraph) teaches that a long established convention is that nAChR subtypes are referred to by their subunit composition; also, by convention, when the precise subunit composition of a nAChR subtype is unknown, this uncertainty is indicated by an asterisk.
The examiner notes that Dihydro-beta-erythroidine, the instant elected species, is a beta-2* nAChR antagonist (Wu 2013/0231290, page 11, Example 12, [0097], line 10), which has been taught by 
Further, tubocurarine, which is the last compound listed in claim 11, is taught by Daly (Cellular and Molecular Neurobiology 2005, 25 (3/4), 513-552, cited in IDS) to be an  nonselective antagonist (Daly, page 528, Figure 17, first structure), thus not a beta-2 nAChR antagonist, let alone a beta-2 nAChR antagonist with the heteromeric profile listed in claim 1. As such, there is lack of antecedent basis for tubocurarine of claim 11, in claim 1.
Appropriate clarification is required.
Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erkulwater et al. (Southern Medical Journal 1989, 82 (5), 550-554, cited in IDS), as evidenced by Pandya et al. (Biochemical pharmacology 2011, 82, 952-958, cited in PTO-892).

Erkulwater teaches that the subject is diagnosed with dementia, as in instant claim 5.
Erkulwater teaches amantadine 300 mg/day (page 552, left column, first paragraph) administered, which is consistent with regular dosing interval of 24 hours, as in instant claim 9.
Erkulwater teaches improvement in mental status of the patient upon administration of amantadine (page 552, left column, first paragraph), which is consistent with reduction of cognitive impairment and memory disorders, as in instant claim 30.
While Erkulwater does not teach that amantadine is a beta2 nAChR NAM, amantadine is taught by Pandya (page 956, left column, last paragraph) to be a negative allosteric modulator of  subtype of nAChR.
As such, a method of instant claims 1, 5, 9, 30 is anticipated by Erkulwater, as evidenced by Pandya.

Claims 1, 5, 7-9, 15, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisberg et al. (N Engl J Med 2003, 348 (14), 1333-1341, cited in PTO-892) as evidenced by Lee et al. (PLOSone 2012, 7 (7), e40326, p. 1-9, cited in IDS).
Reisberg et al. (N Engl J Med 2003, 348 (14), 1333-1341) teaches a method of treating Alzheimer’s disease in a subject in need thereof comprising administering to the subject memantine, as in instant claims 1, 15.
Reisberg teaches (page 1333, under Methods, line 5) that the subject is diagnosed with dementia phase of AD, as in instant claim 5.

Reisberg teaches that treating AD comprises reduction in cognitive impairment, as in instant claim 30.
While Reisberg does not teach the pharmacology of memantine, Lee teaches (page 1, right column, lines 3-5) that memantine has been shown to inhibit and
nAChR in CNS.Lee also teaches (page 1, right column, last 3 lines) that memantine inhibited nicotine-induced -nAChR-mediated neurogenic nitrergic dilation of isolated basilar arteries, suggesting that memantine is a non-specific antagonist of nAChR, acting through  containing nAChR 
As such, a method of instant claims 1, 5, 7-9, 15, 30 is anticipated by Reisberg, as evidenced by Lee.
Claim Rejections- 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 7-9, 11, 15 and 30 are rejected under 35 U.S.C. 103 over Wu et al. (Brain Research Bulletin 2008, 77, 84-90, cited in PTO-892), in view of Daly (Cellular and Molecular Neurobiology 2005, 25 (3/4), 513-552, cited in PTO-892) and Spivak et al. (Molecular Pharmacology 2007, 72, 1024-1072, cited in IDS).
Wu teaches (page 87, left column, point 3.4, also Figure 4) that administration of Dihydro-beta-erythroidine (D-beta-E), a selective  nAChR antagonist, partly reverses A31-35 induced suppression of hippocampal LTP in vivo (rat).
Wu teaches (Abstract) that amyloid beta protein (A) is responsible for the deficit of learning and memory in Alzheimer’s disease, through interfering with synaptic plasticity such as hippocampal long-term potentiation (LTP).
Wu teaches that the  subtype of nAChRs is required for the suppressive action of A on the hippocampal LTP in vivo. 

Wu does not teach that the subject to be treated is diagnosed with pre-dementia phase or dementia phase of AD, as in instant claim 5.
Wu does not teach that the beta-2 nAChR antagonist is administered over at least one month, as in instant claim 7, or over at least six months, as in instant claim 8, or is administered at a regular dosing interval of 3 to 24 h, as in instant claim 9.

Daly (Cellular and Molecular Neurobiology 2005, 25 (3/4), 513-552, cited in PTO-892) teaches that 
Dihydro-beta-erythroidine (page 527, Figure 16, first structure) is a  selective antagonist (Ki, nM35 / 150/ 9000), 
erysodine (Figure 16, second structure) is a  selective antagonist (Ki nM  5 / -/ 4000),
mecamylamine (page 538, Figure 20, first structure) is a  antagonist (IC50 nM  2.4 / 0.86/ 1.1/ 37).

Spivak (Molecular Pharmacology 2007, 72, 1024-1072, cited in IDS) teaches that anandamide, a compound of instant claim 15, inhibits the function of  nAChR.

It would have been obvious to administer Dihydro-beta-erythroidine in a method of treating AD in a subject in need thereof. The person of ordinary skill in the art would have administered Dihydro-beta-erythroidine to a subject suffering from AD, because Wu teaches that  nAChR antagonist, partly reverses A31-35 induced suppression of hippocampal LTP in vivo (rat), and Wu also teaches that amyloid beta protein (A) is responsible for the deficit of learning and memory in Alzheimer’s disease, through interfering with synaptic plasticity such as hippocampal long-term potentiation (LTP). Thus, the person of ordinary skill in the art would have administered Dihydro-beta-erythroidine (D-beta-E) to a subject suffering from AD, with the expectation that Dihydro-beta-erythroidine (D-beta-E) administration results in reduction in learning/memory deficit in such subjects, and thus is effective to treat AD.
Further, the person of ordinary skill in the art would have been motivated to replace Dihydro-beta-erythroidine by another  antagonist, such as erysodine or mecamylamine, or anandamide, in a method of treating AD, because Daly teaches that Dihydro-beta-erythroidine, erysodine, mecamylamine are  nAChR antagonists, Spivak teaches that anadamide inhibits the function of  nAChR, and Wu teaches that  nAChR antagonist Dihydro-beta-erythroidine partly reverses A31-35 induced suppression of hippocampal LTP in vivo (rat), which is relevant to treatment of Alzheimer’s disease. Thus, the person of ordinary skill in the art would have administered erysodine or mecamylamine or anandamide to a subject suffering from AD, with the expectation that administration of  antagonist erysodine or mecamylamine or anandamide will result in reduction in learning/memory deficit in such subjects, and thus is effective to treat AD.
Regarding claim 5, the person of ordinary skill in the art would have been motivated to administer said  antagonist to a subject suffering from AD in the dementia phase, because demetia is a comorbidity in AD. Regarding claims 7-9, determining the length of treatment and 
As such, claims 1, 5, 7-9, 11, 15 and 30 are rejected as prima facie obvious.
Conclusion
Claims 1, 3-5, 7-9, 11, 15 and 30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627